The judgment of the court was pronounced by
Rost, J.
The plaintiff alleges that he is the owner of a judgment against Laurenline Miller ? that, under said judgment, an execution issued directed to the defendant, who is sheriff of the parish of Jefferson; that the defendant seized property sufficient to satisfy the judgment, but subsequently released the greater part of it, without any legal opposition having been made to the seizure; that the defendant committed other illegal acts in the sale of the property not released; by reason of all of which, the plaintiff claims from him the amount remaining unpaid on the judgment.
The defendant, among other grounds of defence, avers that all his acts were correct and legal, and done with the full knowledge and acquiescence of the plaintiff; that said plaintiff subsequently received from him, from time to time, the proceeds of that portion of the property seized which was sold; that proof having been made to his satisfaction, that a portion of the property seized belonged to another person, he required before selling it an indemnifying bond, which the plaintiff refused to give. The action was dismissed in the court below, and the plaintiff appealed.
The allegations of the defendant are fully sustained. He had satisfactory evidence that part of the property seized did not belong to the defendant in the suit, and was justified in refusing to sell it. The property not claimed was sold by him, and the plaintiff, having received the proceeds of it without objection or reservation of any kind, must be held to have ratified the sale, and cannot now complain of it. Judgment affirmed.